Citation Nr: 1548118	
Decision Date: 11/16/15    Archive Date: 11/25/15

DOCKET NO.  09-25 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a left shoulder and upper arm disability.

2.  Entitlement to service connection for a left hip, leg, and foot disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from January 1965 to October 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In December 2009, the Veteran testified during a hearing before RO personnel.  A transcript of that hearing is associated with the claims file.

In September 2012 and in August 2014, the Board remanded these matters for additional development.  


FINDINGS OF FACT

Chronic left arm, upper arm, left hip, left leg, and left foot disabilities were not shown in active service or for many years thereafter, and the probative medical opinion evidence to address the etiology of the Veteran's diagnosed left arm, upper arm, left hip, left leg, and left foot disabilities weighs against the claims.  Arthritis was not manifest to a compensable degree within one year of separation from service.  No injuries to the left upper or left lower extremities were noted in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left shoulder and upper arm disability have not been met and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 

2.  The criteria for service connection for a left hip, leg, and foot disability have not been met and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2008 and in November 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2014 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology. Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

The Veteran asserts that he injured his left shoulder and upper arm and his left hip, leg and foot in service and that he has continued to have pain since that time.  

The service medical records are negative for any complaints, symptoms, findings or diagnosis of an injury or disability of the left upper or left lower extremities.   The Veteran's September 1968 separation physical examination evaluated his upper and lower extremities, feet, spine, and other musculoskeletal systems as clinically normal.  It was noted that the Veteran denied any other significant medical or surgical history.  On his contemporaneous self-report of medical history, the Veteran denied any cramps in his legs, arthritis, bone or joint deformities, painful or trick shoulder, elbow, or knee, and any foot trouble.  

A July 2008 VA treatment record shows that the Veteran complained of left shoulder and left leg pain and numbness that he claimed was all related to his service in the military.  The Veteran stated that he had a prolonged history of left shoulder, arm, and leg numbness and discomfort after experiencing a fall during the TET offensive in Vietnam.  He stated that bothered him recurrently, but was becoming more frequent and severe.  It was noted that the Veteran wanted to be assessed for compensation and pension for this injury.  The assessment was chronic left-sided numbness for greater than thirty years.  

In an August 2008 claim for VA benefits, the Veteran asserted that he had pain in his left arm and left hip that began in December 1968.  He stated while working on a military aircraft he was sucked into a jet engine intake.  He was pulled into the engine from the left side which pulled the muscles in his left shoulder area.  After the pilot shut the engine down, he fell onto the tarmac on his left hip at a hard impact.  The Veteran also indicated that he started receiving treatment in July 2008.  

September 2008 x-rays of the left hip and left shoulder found degenerative joint disease (DJD).  

A December 2009 RO hearing transcript shows that the Veteran provided testimony reiterating his contentions of having sustained injuries to the left upper and lower extremities while in service, similar to those asserted in the August 2008 claim for VA benefits.

A November 2012 VA shoulder and hip examination reports show that the examiner reviewed the claims file and considered the Veteran's reported history.   The examiner noted that there was nothing in the service medical records in regard to traumatic injury or symptoms for the left shoulder, hip, or leg.  The Veteran reported an injury in service to the left side when he was sucked against a jet intake.  He went to a doctor and was given pain medications and sent back to work.  He stated that he felt electrical impulses down his left arm to his elbow and noted numbness in the lateral aspect of the left thigh, with a limp.  He stated he had chronic left hip pain.  The Veteran stated that the symptoms had become worse with age.  The examiner opined that he was unable to link left shoulder DJD and left hip DJD to service without resorting to speculation because the Veteran did not present to the VA with complaints until 2008, 40 years after service; there was no evidence of an injury or symptoms in the service medical records; and the Veteran reported a work-related injury on September 2011 that aggravated his back and shoulder.  

May 2013 VA neurological records note that the Veteran was seen with complaints of an abnormal sensation in the left thigh.  The Veteran stated that he was sucked into an intake manifold of a jet engine around 40 years ago, and since then, he had experienced symptoms of numbness in the anterior left thigh, extending down the medial surface of the lower leg into the foot.  He also experienced some sensation in his shoulder of a similar nature and on the left hand side.  The Veteran had been tolerating those symptoms for decades.  It was noted that the Veteran had signs and symptoms compatible with both a peripheral neuropathy and/or a lumbar and cervical radiculopathy, in both cases likely secondary to an injury sustained during service.  In an addendum, a VA physician noted that the Veteran most likely had symptoms of mild compression of the lateral femoral cutaneous nerve at the left waist, called meralgia paresthetica, from the trauma many years ago.  

An August 2013 VA cardiology record shows that the Veteran reported feeling great/fantastic.  He reported that he did strengthening exercises with weights and walked his dog a quarter of a mile on a daily basis.   He walked a mile on occasion.  He reported that he lived on a second floor and walked the stairs all the time.  He also reported that he worked part time delivering car parts, walking stairs, and lifting.

An October 2014 VA examination report shows that the examiner reviewed the claims file and discussed pertinent evidence.  The Veteran reported intermittent pain in the left shoulder and left hip and numbness of the left thigh and leg which he stated started in the service in 1967 and had been ongoing since.  The Veteran stated that he fell about five feet after being stuck to the intake of an engine causing injury to the left side of the body.  He stated that he was treated at a clinic in Thailand and was given aspirin and sent back to duty without the need for further evaluation or treatment.  The Veteran denied requiring further medical attention for his injuries.  He had always experienced intermittent pain of the left shoulder and left hip and numbness down the left leg, which initially involved the left foot, but currently did not.  The Veteran stated that it was never limiting or disabling and after separating from the service, he was able to have continuous employment in various capacities.  He worked as a thermoplastics engineer, did installation of interior parts on helicopters, and currently had worked for the past 15 years delivering auto parts.  The Veteran stated that although he had the symptoms since service, he did not seek medical attention until 2008 because he did not think there was anything that could be done about it.  It wasn't until 2008 when another Veteran told him that he should seek compensation for his injuries that he decided to get himself checked. 
 
The VA examiner opined that the Veteran's left shoulder DJD, left hip DJD, and left lower extremity radiculopathy (due to lumbar spine DDD/DJD) were less likely as not due to the injury in service as described by the Veteran or any other event or incident during active service.  The examiner stated that service medical records did not document a left shoulder/left hip/left lower extremity injury, any injury at all, or any left shoulder/left hip/left lower extremity complaints or conditions.  The separation examination showed that the Veteran specifically denied shoulder pain, joint pains, and neuritis and the medical provider did not diagnose any conditions.  After separation there are no treatment records available for review until 2004, when the Veteran presented to the VA for routine care without any complaints related to the claimed conditions.  The Veteran had received medical care at the VA since 2004 and until 2008 all the medical notes showed no complaints, no concerns, and physical exams were reported as normal.  VA medical records from 2004 to 2008 showed an active man engaged in physical activity as strenuous as resistance training in a treatment note from September 2007, without any left shoulder, left hip or left lower complaints.  In 2008, approximately 40 years after separation from service, the Veteran reported pain in the left shoulder, left hip, and left lower extremity, and numbness.  Although the Veteran reported subjective onset of left shoulder, left hip, and leg symptoms in service, as the result of injury sustained in service when he fell after being stuck in the intake of a jet engine and is competent to reports that, the timing of his clinical presentation went against any major trauma in service that would cause DJD of the shoulder/hip and radiculopathy of the left lower extremity.  The examiner further stated that one would expect much earlier presentation of symptoms, signs, and disability than at the age of 64 if a joint trauma at the age of 23 was significant to cause traumatic arthritis.  Although the treatment notes from 2008 to the present continued to state that the Veteran had traumatic arthropathy of his hip and shoulder and left lower extremity neuropathy from an injury in the service, that was based on history provided by the veteran.  There were no medical notes which presented an objective and evidence-based rationale which linked the Veteran's alleged injury in service and current left shoulder, left hip, and left lower extremity conditions.  The examiner opined that the Veteran's left shoulder DJD, left hip DJD, and left lower extremity radiculopathy which were due to lumbar spine DDD/DJD (to include left lower extremity numbness and decreased motor strength of left big toe dorsiflexion) were due to advanced age wear and tear arthritis (degenerative arthritis) and less likely as not due to the injury in service as described by the Veteran or any other event or incident during active service.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a left shoulder and upper arm disability and for a left hip and leg disability, to include the foot.  

Service medical records are negative for symptoms, complaints, findings, or diagnosis of any left upper or left lower extremity disabilities.  It would be reasonable to expect that there would be some notation of an accident of such magnitude as the Veteran has described, of sucked into an intake manifold of a jet engine, and that there would have been some finding on separation examination of complaints related to that type of injury, or some reference to some residuals in the report of medical history completed by the Veteran.  However, the opposite it true in this case. On separation, the Veteran specifically reported that he did not have cramps in his legs, arthritis, bone or joint deformities, painful or trick shoulder, elbow, or knee, and any foot trouble.  Furthermore, after service, the first evidence that the Veteran had complaints pertaining to the left upper and left lower extremities was in July 2008, more than thirty-five years after discharge from service.  In fact, in the claim for VA benefits in August 2008, the Veteran specifically reported that he first received treatment for the claimed disabilities in 2008.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2015).  Furthermore, the passage of many years between separation from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993); Wood v. Derwinski, 1 Vet. App. 190 (1992).  With any piece of evidence, the credibility and weight to be assigned to the opinions are within the province of the Board as the adjudicator. Guerrieri v. Brown, 4 Vet. App. 467 (1993). 

In this case, the Board acknowledges that VA medical records show that some medical professionals have recorded that the Veteran's left upper and left lower extremity complaints and diagnoses are related to the alleged trauma in service.  However, those findings are one sentence long, are summary in nature, do not cite to clinical findings in service, or thereafter (to include the absence of complaints or treatments until 2008), and they do not provide any sort of explanation or rationale, and therefore, are less probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  An examination that does not take into account the records of prior medical treatment is neither thorough nor fully informed.  Green v. Derwinski, 1 Vet. App. 121 (1991).  A medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (1995).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345 (1998).  

By contrast, the Board assigns great probative value to the VA physicians who provided the November 2012 and October 2014 VA examinations and opinions.   In those opinions, the VA physicians considered the Veteran's entire medical history, and discussed pertinent medical records associated with the claims file.  Each of the physicians discussed the fact that there were many years after service before the Veteran actually sought treatment for left upper and left lower extremity disabilities.  The October 2014 VA examiner specifically considered the Veteran's reported subjective onset of left shoulder, left hip, and leg symptoms in service as the result of injury sustained in service when he fell after being stuck in the intake of a jet engine and is competent to reports that.  However, the examiner concluded that the timing of the clinical presentation went against any major trauma in service that would cause DJD of the shoulder/hip and radiculopathy of the left lower extremity.  The examiner further stated that one would expect much earlier presentation of symptoms, signs, and disability than at the age of 64 if a joint trauma at the age of 23 was significant to cause traumatic arthritis.  

The Board finds that the November 2012 and October 2014 VA examiner's opinions constitute probative evidence on the medical nexus questions, as they were based on a review of the Veteran's documented medical history, both objective findings and subjective contentions by the Veteran, and each VA examiner provided a rationale for each of their opinions specific to the facts of the Veteran's case.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444 (2000). The probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusions reached.  The credibility and weight to be attached to medical opinions are within the province of the Board. Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Thus, considering the medical opinions of record, for the reasons discussed above, the Board finds that the most probative medical opinion evidence on the medical nexus question weighs against both of the claims for service connection on appeal.

The only other evidence of record supporting the Veteran's claim is his own lay statements.  Even if these statements could be read as claiming continuity of symptomatology since service, that history is substantially rebutted by the complete absence of complaints pertaining to the left upper and left lower extremities until July 2008, and it was at that time that the Veteran stated he was seeking VA compensation benefits.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (pecuniary interest may affect the credibility of testimony).  In addition, while the Veteran is competent to describe his symptoms, the Board finds that there is no evidence of record to show that he has the specialized medical education, training and experience necessary to provide a competent medical opinion as to the nature and etiology of the disabilities claimed on appeal and diagnosing left shoulder and upper arm disabilities, and left hip, leg, and foot disabilities, are medically complex in nature.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board concludes that the claims for service connection for a left shoulder and upper arm disability and for a left hip and leg disability, to include the foot, must be denied.  The Board finds that the preponderance of the evidence is against both claims, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder and upper arm disability is denied.

Service connection for a left hip, leg, and foot disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


